Dykman, J.
This action was commenced in a court of a justice of the peace for the recovery of a bill of $17.20 for coal sold and delivered. The defendant is the widow of Smith Caskey, who died after the sale and delivery of the coal in question. The cause was tried in the justice’s court before a jury,- and a verdict was rendered for the plaintiff. From the judgment entered upon that verdict the defendant appealed to the county court of Orange county, where the judgment was -reversed, and from that judgment of reversal the plaintiff has appealed to this court. The judgment of the county" court was right. The credit for the coal was given to the husband of the defendant, and no reason appears in the case for charging her with its payment.
The judgment should be affirmed, with costs. All concur.